United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-2972
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                               Steven Anthony Arce

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                    for the Northern District of Iowa - Waterloo
                                  ____________

                            Submitted: April 15, 2020
                             Filed: August 11, 2020
                                 [Unpublished]
                                 ____________

Before KELLY, WOLLMAN, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      Steven Arce pleaded guilty to selling a firearm to a felon, 18 U.S.C.
§ 922(d)(1). The plea agreement waived his right to appeal his sentence unless, as
relevant here, it exceeded the statutory maximum. The district court 1 gave him a 90-

      1
        The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.
month sentence, less than the statutory maximum. See id. § 924(a)(2) (setting a
statutory maximum of 120 months in prison). On appeal, he argues that the court
committed several procedural errors and imposed a substantively unreasonable
sentence.

      We review the validity and applicability of an appeal waiver de novo. See
United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010). Upon careful review, we
conclude that the waiver in this case is applicable and enforceable. See United States
v. Andis, 333 F.3d 886, 889–92 (8th Cir. 2003) (en banc) (explaining that an appeal
waiver will be enforced if the appeal falls within the scope of the waiver, the
defendant knowingly and voluntarily entered into the plea agreement and the waiver,
and enforcing the waiver would not result in a miscarriage of justice). Arce’s
arguments to the contrary are unpersuasive.

      We accordingly dismiss the appeal.
                     ______________________________




                                        -2-